Citation Nr: 1757380	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-10 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the lower left extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the lower right extremity.

4.  Entitlement to a rating in excess of 20 percent for status post right lateral/medial meniscectomy for the period prior to August 19, 2013.

5.  Entitlement to a rating in excess of 10 percent for traumatic arthritis with limited extension, right knee, for the period prior to August 19, 2013.

6.  Entitlement to an initial evaluation in excess of 30 percent rating for status-post right total knee replacement for the period since October 1, 2014.

7.  Entitlement to Special Monthly Compensation (SMC) based upon housebound criteria for the periods prior to August 19, 2013 and since October 1, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had service from October 1967 to October 1970 and from January 1971 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2013 and July 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the Veteran's March 2017 substantive appeal, the Veteran appeared to disagree with the October 2, 2012 effective date for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) which was assigned in a February 2017 rating decision.  However, the statement expressing disagreement was not on the standardized VA Notice of Disagreement (NOD) form.  The Board notes that the time period to appeal the February 2017 rating decision has not yet expired.  However, the March 2017 statement cannot be considered a NOD with the rating decision because an NOD will not be accepted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201.  Consequently, as there is no formal NOD, the Board does not have jurisdiction over the claim and the Veteran is encouraged to file such if he disagrees with the effective date assigned for his TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran's service-connected back disability has been manifested by pain and limitation of motion, but not by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  

3.  The Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the right lower extremity.  

4.  For the period prior to August 19, 3013, the Veteran's status post right lateral/medial meniscectomy had been demonstrated to be no more than moderate in severity.

5.  For the period prior to August 19, 3013, the Veteran's traumatic arthritis with limited extension, right knee was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

6.  For the period since October 1, 2014, the Veteran's right knee disability, status post total knee replacement, has not been manifested by severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.

7.  Since October 1, 2014, the Veteran has had slight instability of the right knee.

8.  For the periods prior to August 19, 2013 and since October 1, 2014 is denied, the Veteran does not have a 100 percent service-connected disability with an additional service-connected disability independently ratable at 60 percent; nor is he permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for a low back disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial rating of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial rating of 20 percent for the Veteran's service-connected radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent for status post right lateral/medial meniscectomy for the period prior to August 19, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5257 (2017).

5.  The criteria for a rating in excess of 10 percent for traumatic arthritis with limited extension, right knee, for the period prior to August 19, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2017).

6.  The criteria for a rating in excess of 30 percent for right knee replacement with limited range of motion for the period since October 1, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2017).

7.  The criteria for a separate 10 percent rating for right knee instability for the period since October 1, 2014 have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a Diagnostic Code 5257 (2017).

8.  The criteria for the grant of SMC based on the housebound criteria for the periods prior to August 19, 2013 and since October 1, 2014 are not met.  38 U.S.C. §§ 1114 (s) 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a March 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of lumbar spine, bilateral radiculopathy and right knee disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

A.  Lumbar Spine

The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability which was received by VA in October 2012.

The Veteran's low back disability is currently rated as 20 percent disabling under Diagnostic Codes 5242.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran underwent a VA examination in April 2014.  The examiner noted that the Veteran had degenerative arthritis of the lumbar spine.  The Veteran reported that flare-ups impacted the function of his lumbar spine as he was intolerant of excessive, repetitive or prolonged activity of the lumbosacral spine; was intolerant of prolonged inactivity of the lumbosacral spine; intolerant of ascending stairs; intolerant of heavy lifting; and intolerant of prolonged standing and walking.  Flexion was from 0 to 40 degrees with evidence of painful motion beginning at 30 degrees.  Extension was from 0 to 20 degrees with evidence of painful motion beginning at 15 degrees.  Right lateral flexion was from 0 to 20 degrees with evidence of painful motion beginning at 15 degrees.  Left lateral flexion was from 0 to 15 degrees with evidence of painful motion beginning at 10 degrees.  Right lateral rotation was from 0 to 15 degrees with evidence of painful motion beginning at 10 degrees.  Left lateral rotation was from 0 to 30 degrees or greater with evidence of painful motion beginning at 20 degrees.  After repetitive-use testing, flexion was from 0 to 40 degrees, extension was from 0 to 30 degrees or greater, right lateral flexion was from 0 to 25 degrees, left lateral flexion was from 0 to 5 degrees, and left and right lateral rotation was from 0 to 30 degrees or greater.  The Veteran had additional limitation in range of motion after repetitive-use testing as well as functional loss of the spine as he had less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  There was no localized pain, muscle spasm or guarding.  Muscle strength testing was normal and there was no atrophy or ankylosis.  The Veteran occasionally used a cane and a walker.  The Veteran's lumbar spine disability impacted his ability to work as he was intolerant of excessive, repetitive or prolonged activity of the lumbosacral spine; was intolerant of prolonged inactivity of the lumbosacral spine; intolerant of ascending stairs; intolerant of heavy lifting; and intolerant of prolonged standing and walking.  The examiner noted that pain would at least as likely as not significantly limit the Veteran's lumbosacral spine functional ability during flare-ups or when the lumbosacral spine was used repeatedly over time.  The examiner noted that the Veteran had 7 degrees of additional range of motion loss due to pain on use and during flare-ups following repetitive-use movement with lumbosacral spine left lateral flexion.  

The Veteran underwent a VA examination in June 2016.  The examiner noted that the Veteran had degenerative arthritis of the lumbar spine and that the Veteran reported having trouble getting up and down and twisting and turning.  The Veteran reported having flare-ups "all of the time" when he could not twist or bend or tie his shoes.  He had functional impairment as a result of his lumbar spine as he could not carry or lift, could not run or walk fast and had trouble getting in and out of his car.  Flexion was from 0 to 80 degrees.  Extension was from 0 to 15 degrees.  Right and left lateral flexion was from 0 to 15 degrees.  Right lateral rotation was from 0 to 25 degrees.  Left lateral rotation was from 0 to 15 degrees.  There was no pain on examination but his abnormal range of motion caused him to walk with a shuffling gait.  He had moderate tenderness to palpation over the entire lumbar spine.  After repetitive-use testing, flexion was from 0 to 60 degrees, extension was from 0 to 15 degrees, right and left lateral flexion was from 0 to 15 degrees, right lateral rotation was from 0 to 25 degrees and left lateral rotation was from 0 to 5 degrees.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time as the Veteran was not examined immediately following repeated use over time.  The examiner was also unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups as the Veteran was not examined during a flare-up.  The Veteran had guarding, muscle spasm, and localized tenderness that all resulted in an abnormal gait.  There was a disturbance of locomotion, interference with standing and interference with sitting.  The examiner noted that the Veteran had the most trouble with standing but also had problems with sitting and disturbance of locomotion with his shuffling gait.  Muscle strength testing demonstrated 4/5 for right hip flexion, right knee extension, right ankle plantar flexion, right ankle dorsiflexion and right great toe extension.  The Veteran did not have muscle atrophy.  Reflexes of the bilateral ankles and knees were hypoactive.  There was no ankylosis of the spine and the Veteran did not have intervertebral disc syndrome.  The Veteran regularly used a cane in the morning until he started feeling better.  The Veteran's lumbar spine did not impact his ability to work.  

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his April 2014 and June 2016 VA examinations, the Board finds that when affording the Veteran the benefit of the doubt, a 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

Although that impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less on the most recent VA examination in June 2016, the Board notes that the examiner indicated that the Veteran had functional impairment as a result of his lumbar spine as he could not carry or lift, could not run or walk fast and had trouble getting in and out of his car and his abnormal range of motion caused him to walk with a shuffling gait.  While the examiner noted that it would be speculation to describe this functional loss in terms of range of motion as he was not there with the Veteran during overuse and flare-ups, the examiner also noted that the Veteran had guarding, muscle spasm, and localized tenderness that all resulted in an abnormal gait while there was a disturbance of locomotion, interference with standing and interference with sitting.  Additionally, muscle strength testing was slightly diminished, reflexes of the bilateral ankles and knees were hypoactive and the Veteran reported having flare-ups "all of the time" when he could not twist or bend or tie his shoes.  Notably, the April 2014 VA examiner also specifically noted that the Veteran's pain would at least as likely as not significantly limit the Veteran's lumbosacral spine functional ability during flare-ups or when the lumbosacral spine was used repeatedly over time.  

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at his April 2014 and June 2016 VA examinations, and the limitation of motion to 40 degrees at a time that the Veteran was not experiencing a flare-up, the Board finds that when affording the Veteran the benefit of the doubt that a 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 40 percent.

Initially, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The record demonstrates that the Veteran has not had any incapacitating episodes of back pain in the last 12 months and there is no diagnosis of intervertebral disc syndrome.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Turning to the orthopedic manifestations, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted for his orthopedic findings.

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating for a lumbar spine disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

B.  Radiculopathy

In the May 2014 rating decision, the RO, in part, granted service connection for radiculopathy of the left and right lower extremities and assigned initial 10 percent disability ratings, effective January 24, 2014 under Diagnostic Code 8520.  Notably, a February 2017 rating decision granted an earlier effective date of October 2, 2012 for the grant of service connection for radiculopathy of the left and right lower extremities.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background and Analysis

The Veteran underwent a VA examination in April 2014.  The examiner noted that the Veteran had moderate radiculopathy, paresthesias and numbness of the right lower extremity.  The Veteran also had severe radiculopathy, paresthesias and numbness of the left lower extremity.  The examiner indicated that the Veteran had mild radiculopathy of the right and left lower extremities.  

The Veteran underwent a VA examination in June 2016.  The examiner noted that the Veteran had radiculopathy of the bilateral lower extremities.  He had moderate intermittent pain, paresthesias, and numbness of the right lower extremity.  He had mild intermittent pain, paresthesias, and numbness of the left lower extremity.  The Veteran also had decreased muscle strength.  The examiner indicated that the Veteran had moderate severity of the right side of the sciatic nerve and mild severity of the sciatic nerve on the left side.   

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent disability ratings, but no higher, for radiculopathy of the bilateral lower extremities are warranted.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  Multiple VA examinations indicated that the Veteran had intermittent pain, paresthesias, and numbness of the right and left lower extremities.  The June 2016 VA examination also noted diminished reflexes on the right side as the Veteran's sensory examination revealed decreased sensation in the right lower leg/ankle and right foot/toes while the record also demonstrates that the Veteran has a shuffled gait.

As noted above, under Diagnostic Code 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  As a result and when affording the Veteran the benefit of the doubt, the Board finds that initial 20 percent disability evaluations are warranted for the Veteran's service-connected radiculopathy of the bilateral lower extremities.

However, evaluations in excess of 20 percent for the radiculopathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point.  While the Veteran had numbness, pain and diminished sensation, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Additionally, the April 2014 VA examiner also specifically indicated that the Veteran only had mild incomplete paralysis of the sciatic nerve bilaterally while the June 2016 VA examiner specifically indicated that the Veteran had only mild incomplete paralysis of the sciatic nerve on the left and moderate incomplete paralysis of the sciatic nerve on the right.

As a result, the Board finds that initial 20 percent ratings, but no higher, are warranted as the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left and right lower extremities.  

C.  Knee

Laws and Regulations

The Veteran filed a claim for an increased rating for his service-connected right knee disabilities which was received by VA in October 2012.

The Veteran is currently assigned a 20 percent disability rating for status post right lateral/medial meniscectomy for the period prior to August 19, 2013 under Diagnostic Codes 5299-5257 and is currently assigned a 10 percent disability rating for traumatic arthritis with limited extension, right knee for the period prior to August 19, 2013 under Diagnostic Codes 5010-5261. 

The Veteran's service-connected status post total right knee replacement disability is currently evaluated as 30 percent disabling, effective October 1, 2014 under Diagnostic Code 5055 concerning residuals following prosthetic replacement of the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides that for one year following implantation of the prosthesis, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2017). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

A. Period prior to August 19, 2013

Factual Background and Analysis

The Veteran underwent a VA examination in April 2013.  The examiner noted that the Veteran had a diagnosis of traumatic arthritis of the right knee.  He had also undergone surgeries to his right knee to treat effusion.  The Veteran reported flare-ups of his knee as he had twisting, weakness and pain that were severe and lasted 30 minutes.  Flexion was from 0 to 100 degrees with evidence of painful motion beginning at 100 degrees.  Extension was from 0 to 10 degrees with no objective evidence of painful motion.  After repetitive-use testing, flexion was from 0 to 95 degrees and extension was from 0 to 10 degrees.  The examiner noted that there was additional limitation in range of motion after repetitive-use testing but there was no functional impairment or functional loss of the knee.  He did have pain on movement and interference with sitting, standing and weight-bearing.  Muscle strength testing was normal.  Stability testing was normal and there was no evidence or history or recurrent patellar subluxation/dislocation.  It was noted that in January 2005, the Veteran had arthroscopic surgery to treat arthritis.  Residuals of this surgery included pain, decreased range of motion and stiffness.  The Veteran also had chronic bony swelling.  The Veteran occasionally used a cane for walking due to lumbar spine and right knee disabilities.  His right knee disability impacted his ability to work.  The Veteran could lift 5 pounds, walk 1 mile, sit for 15 minutes and could stand for 30-45 minutes.  Regarding flare-ups, the examiner indicated that he was unable to comment in terms of range of motion loss without resorting to mere speculation as the Veteran was unable to replicate his range of motion during a flare-up or after repeated use with certainty.  

As noted above, the Veteran filed a claim for an increased rating for his service-connected right knee disabilities which was received by VA in October 2012.   For the period prior to August 19, 2013, he is currently assigned a 20 percent disability rating for status post right lateral/medial meniscectomy and is currently assigned a 10 percent disability rating for traumatic arthritis with limited extension.

Regarding a rating in excess of 20 percent for status post right lateral/medial meniscectomy, the Veteran is currently rated under Diagnostic Codes 5299-5257.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's status post right lateral/medial meniscectomy disability for the period prior to August 19, 2013.

As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5257, severe recurrent subluxation or lateral instability must be demonstrated.  

For the period prior to August 19, 2013, severe recurrent subluxation or lateral instability has not been shown.  The Board notes that on VA examination in April 2013, stability testing was normal and there was also no evidence of subluxation or dislocation.

Accordingly, as the record only demonstrates at most moderate instability for the right knee, an evaluation in excess of 20 percent is not warranted for the period prior to August 19, 2013.  

Regarding a rating in excess of 10 for traumatic arthritis with limited extension, the Board notes that the Veteran is currently rated under Diagnostic Codes 5010-5261 for this disability.

However, following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's traumatic arthritis with limited extension of the right knee disability do not warrant a disability rating in excess of 10 percent.  

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his right knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

As noted above, that right knee pain range of motion was, at its worst, 0 to 95 degrees on the right after repetitive-use testing on VA examination in April 2013.  His extension was limited to 0 to 10 degrees.   

Therefore, because right knee flexion is not limited to 30 degrees or less and right knee extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the April 2013 VA examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the April 2013 VA examination, the Veteran reported pain on movement and interference with sitting, standing and weight-bearing. 

While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds these explanations adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the April 2013 VA examination.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 10 percent or 20 percent.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or a rating in excess of 10 percent under Diagnostic Code 5257.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Regarding a higher rating under Diagnostic Code 5258, the Board notes that the Veteran's current 20 percent rating is the maximum available under Diagnostic Code 5258.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for the right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claims for a rating in excess of 20 percent for status post right lateral/medial meniscectomy and a rating in excess of 10 percent for traumatic arthritis with limited extension for the period prior to August 19, 2013, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Rating in excess of 30 percent since October 1, 2014

Factual Background and Analysis

The Veteran underwent a VA examination in June 2016.  The examiner noted that the Veteran had undergone a total right knee replacement in 2013 with residuals of intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran did not report flare-ups.  However, he reported that he used a cane each day until around noon and that he could not walk or run.  He indicated that his knee got stiff all of the time and ached all of the time.  On examination, flexion was from 0 to 75 degrees and extension was from 75 to 0 degrees.  The Veteran's limitation of range of motion contributed to functional loss as it contributed to his shuffling gait.  No pain was noted on the examination and there was no evidence of pain with weight bearing.  There was mild tenderness medially on palpation and evidence of crepitus.  After repetitive-use testing, there was no additional functional loss or range of motion loss.  The examiner noted that he was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time as the Veteran was not examined immediately following repeated use over time.  The examiner noted that there was also swelling, deformity, disturbance of locomotion and interference with standing.  It was noted that he had mild deformity due to knee replacement with mild swelling and weakness which contributed to his shuffling gait and his inability to stand for long periods of time.  Muscle strength testing was normal and there was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was mild recurrent effusion and on stability testing, there was 5-10mm (2+) of anterior instability.  Posterior, medial and lateral instability were all normal.  The examiner noted that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.  

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 30 percent disability rating for his service-connected right knee replacement.  

As noted above, under Diagnostic Code 5055, a 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity after the knee replacement.

In this instance, there is no evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Code 5256 or 5262.  Nor is there any indication that extension of the Veteran's right knee is limited to 30 degrees or more to warrant a disability rating in excess of 30 percent under Diagnostic Code 5261; and the maximum rating for limited flexion of the knee does not exceed 30 percent.  Moreover, the June 2016 examiner did not described the Veteran's residuals as severe.

While the June 2016 examiner could not opine without mere speculation as to whether pain or weakness or fatigability or incoordination would significantly limit functional ability when the joint was used repeatedly over a period of time, the Board notes that the Veteran had not reported any flare-ups; and there was no additional limitation of motion following repetitive testing.  Even with consideration of the DeLuca factors, the evidence as a whole does not show that the criteria for a higher rating are approximated.  For these reasons, the Board concludes that a higher rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board notes that the June 2016 VA examiner indicated that the Veteran had mild recurrent effusion.  Notably, Diagnostic Codes 5258 and 5259 apply to the symptomatic residuals of the removal of the meniscus (5259), and the symptoms applicable to a dislocated meniscus, with frequent episodes of locking, pain, and effusion into the joints (5258).  However, the Veteran does not have a history of meniscus tear.  Additionally, while the evidence does demonstrate pain and effusion, the Veteran has consistently denied a history of locking during his VA examinations.  As a result, the Board finds that a separate rating under Diagnostic Code 5258 is not warranted.  Furthermore, the Veteran is already being compensated for painful movement, separate compensation under Diagnostic Code 5259 would be impermissible pyramiding.

For the foregoing reasons, the Board denies a disability rating in excess of 30 percent for status-post right total knee replacement, for the rating period since October 1, 2014 pursuant to Diagnostic Code 5055.

However, while a rating in excess of 30 percent is not warranted for status-post right total knee replacement, the Board finds that a separate 10 percent rating is warranted for mild instability of the right knee.  

While the June 2016 VA examiner indicated that there was no history of recurrent subluxation or lateral instability, on examination, there was mild recurrent effusion and on stability testing, there was 5-10mm (2+) of anterior instability.  

The Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Since the assigned 30 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board finds a separate 10 percent rating is warranted for slight anterior instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 38 C.F.R. § 4.14.

However, while his disorder warrants a separate 10 percent rating, the Board finds that higher evaluations for "moderate" or "severe" instability are not warranted based upon the evidence of record.  Notably, the June 2016 VA examination also revealed that posterior, medial and lateral instability were all normal while there was no recurrent subluxation or dislocation.  Overall, the Board finds this does not suggest moderate instability.

Thus, while the Board finds that the Veteran is entitled to a separate instability rating for the right knee for the period since October 1, 2014, the medical evidence of record does not show a clinical diagnosis or probative evidence to support a moderate or severe disorder.

As a result, a separate 10 percent disability rating for right knee instability is granted for the period since October 1, 2014.


II.  SMC

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. §1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).

The evidence of record reflects that in a July 2014 rating decision, the RO granted entitlement to SMC, effective January 24, 2014 on the basis of a 100 percent temporary rating for a total right knee replacement, which was a single disability upon which a total individual unemployability rating is based.  The Veteran also had additional service-connected disabilities of right shoulder strain, degenerative disc disease of the lumbar spine, status post right lateral/medial meniscectomy, traumatic arthritis with limited extension of the right knee, instability of the right knee, tender scar of the right knee, a left thumb disability, radiculopathy of the bilateral lower extremities, macrocytosis without anemia, lipoma of the back and right knee scars associated with total knee replacement, independently ratable at 60 percent or more.

In a February 2017 rating decision, the RO granted an earlier effective date of August 19, 2013 for the grant of entitlement to SMC.

However, the Board notes that the Veteran's 100 percent temporary rating for his total right knee replacement was effective from August 19, 2013 to October 1, 2014.  As a result, prior to August 19, 2013 and since October 1, 2014, the Veteran did not meet the statutory requirements for SMC at the housebound rate as he did not have a single service-connected disability rated as 100 percent.

In sum, the preponderance of the evidence is against the grant of SMC based on housebound criteria for the periods prior to August 19, 2013 and since October 1, 2014 for the reasons outlined above, namely that the medical evidence did not demonstrate that entitlement to SMC based on the housebound rate arose prior to this date.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  See Sabonis, 6 Vet. App. at 430; see also 38 U.S.C. §5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to a 40 percent rating for degenerative disc disease of the lumbosacral spine is granted.

Entitlement to an initial evaluation of 20 percent for service-connected left lower extremity radiculopathy is granted.

Entitlement to an initial evaluation of 20 percent for service-connected right lower extremity radiculopathy is granted.

Entitlement to a rating in excess of 20 percent for status post right lateral/medial meniscectomy for the period prior to August 19, 2013 is denied.

Entitlement to a rating in excess of 10 percent for traumatic arthritis with limited extension, right knee, for the period prior to August 19, 2013 is denied.

Entitlement to an initial evaluation in excess of 30 percent rating for status-post right total knee replacement for the period since October 1, 2014 is denied.

Entitlement to a separate 10 percent disability rating for right knee instability for the period since October 1, 2014 is granted.

Entitlement to SMC based upon housebound criteria for the periods prior to August 19, 2013 and since October 1, 2014 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


